DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least one (1) related foreign filing or publication in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Response to Amendment
The amendment filed on 08 December 2021 has been entered, leaving claims 1, 2, 4-14, and 16-20 pending.

Election/Restrictions
Applicant’s election of Group I and Species A in the reply filed on 08 December 2021 is acknowledged. Because supposed errors in the restriction requirement were not identified, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 4-14 and 16-20 are objected to because of the following informalities:  
In the 2nd to last line of claim 4, the period “.” between “activated” and “optionally” should be deleted.
Claim 6 contains periods after the terms “hexafluorophosphate” and “cobalt”, each of which should be deleted.
Also in claim 6, the term “and” following the period which appears after “hexafluorophosphate” should be changed to a comma.
The dash “-” between “blue” and “light” in claim 6 should be deleted.
The term “and” should be added prior to the final listed material of claim 9.
Claim 11 contains a period after “Michler’s ketone”, which should be deleted.
In the last line of claim 11, a comma should be added prior to “or”.
The term “A” beginning each of claims 14 and 20 should be changed to “The”.
Claim 20 should be corrected to refer to a first “of the light sources” and a second “of the light sources”.
Appropriate correction of these issues (a)-(i) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4-14, and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
Use of the terms “can be” in the 2nd and 4th to last lines of claim 1 raises a question as to whether the subsequently recited polymerization, in particular of the first and second sets of at least one monomer or oligomer, in fact takes place, or whether these first and second sets of materials must merely exist in the claimed formulation and may instead be construed as not necessarily undergoing polymerization. Since antecedent basis is not clearly conveyed, it is further unclear whether the first and second sets of monomer or oligomer are what form the cured polymer first recited at line 2 of claim 1, or whether they may be construed as distinct therefrom.
Since antecedent basis is not clearly conveyed, it is unclear if or how the claim 14 monomers, oligomers, photoinitiators, and activation relate back to the monomers, oligomers, photoinitiators, and activation recited in claim 1.
It is further unclear in claim 14 exactly how to interpret the recitation of “at first photoinitiator” and “at second photoinitiator”.
Also in claim 14, it is unclear whether the term “when” in the final claimed wherein clause requires for the subsequently recited activation to take place, or whether 
It is unclear how to interpret the claim 14 recitations of “light in the UV or blue light in the range between 300-475 nm”, and in particular whether this is referring to UV light “or” blue light with the blue light in particular having the specified wavelength, or whether this is referring to either UV or blue light, so long as the light provided has the specified wavelength.
Indefiniteness issue (b) exists also for claim 4, namely since antecedent basis is not clearly conveyed as to whether the claim 4 monomers, oligomers, photoinitiators, co-initiator(s), and activation are the same as or may be construed as distinct from those of claim 14 and/or claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
	In the present instance, claim 4 first recites “at least one heterocycle” as the broad recitation, and the claim goes on to recite “preferably” an oxygen containing heterocyclic moiety as the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Indefiniteness issue (d) exists also for use of the term “when” in claim 4.
It is unclear how to interpret the claim 4 recitation that the formulation “can” contain a pigment, dye, ceramic, sand, or metal filler, and in particular if or exactly how 
The claim 6 recitation that the blue-light photoinitiator “may” also be a titanocene species is indefinite since it fails to clearly specify whether this is in fact required by the claim, and/or whether the claim is merely specifying exemplary materials from which the blue-light photoinitiator may be selected. Further, recitation of “a titanocene” followed by selection from exemplary types of titanocene in claim 6 suffers from the same or similar broad/narrow indefiniteness issue (g) addressed further above.
Since antecedent basis is not clearly conveyed, it is unclear whether the claim 10 radical and cationic co-initiator(s) are the same as or may be construed as distinct from the at least one co-initiator of claim 14.
The claim 11 line 1 reference back to “the radical co-initiator” differs in number from the claim 10 recitation of “at least one” radical co-initiator, this conflict in number raising an indefiniteness issue.
 The claim 12 line 1 reference back to “the cationic co-initiator” suffers from the same or similar indefiniteness issue (l) addressed above.
Since antecedent basis is not clearly conveyed, it is unclear whether the claim 20 recitation of “a” visual display screen and “a” first and second spectrum of light in fact refer back to these corresponding limitations of claims 1 and/or 2 or may be construed as distinct therefrom.
Since antecedent basis is not clearly conveyed, it is unclear whether the claim 19 liquid photopolymer and 3D object refer back to those of claim 1 or may be construed as distinct therefrom.
Appropriate correction of these issues (a)-(o) is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 2, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chun (KR 2248644). A translated abstract and machine translation of Chun are cited herein.
As to claim 1, Chun teaches a method comprising the claimed forming step using a liquid formulation comprising each of the claimed ingredients, whereby the claimed lack of overlap between irradiated light spectrums is disclosed explicitly (see at least the abstract, disclosed figures, and their corresponding description, including for example [0011] and [0077]).
Chun’s above-cited method also comprises use of the claim 2 and claim 16-18 screen and backlight sources, in addition to each of the claim 19-20 printer features (see at least the above citations).

Claims 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chun as applied to claims 1, 2, and 16-20 above, or in the alternative over Chun in view of one or more of Boydston et al. (US 2020/0171740) and/or Vassiliou et al. (US 5,236,812).
It is first noted with respect to claims 3-14 that for any dependent claim which further limits only a single ingredient of a Markush group first recited in a parent claim, whereby another ingredient of the Markush group is met by the prior art, this dependent claim (or claims) are hereby construed as being met unless they specify explicitly that the ingredient(s) being further defined are in fact required.
Further, it is noted that the formulation ingredients and relative amounts as required by claims 3-14 are either believed to be disclosed explicitly by Chun in at least the above citations and/or elsewhere throughout Chun’s disclosure, and/or if not disclosed explicitly are believed to 
In the alternative that it is ultimately determined that one or more of the claim 3-14 ingredients and/or amounts are not in fact disclosed explicitly or otherwise rendered obvious by Chun as outlined in the preceding paragraph, then each of Boydston and Vassiliou, which pertain to the same or similar field of additive manufacturing, is recognized for individually and/or collectively meeting one or more of these missing features, particularly when viewed in light of Chun’s disclosure and in view of the problem(s) which Chun seeks to resolve. See, for example, Boydston in at least the abstract, in the fig. 1-4 embodiments and their corresponding description, and at least at [0065]-[0111], Tables 1-5, and disclosed Examples 1-9. See also Vassiliou in at least the abstract, in the figures and their corresponding description, and at least at 4:20-23:20). It would have been obvious for one of ordinary skill in the art to combine one or both of Boydston and Vassiliou with Chun as providing art-recognized suitable, interchangeable, additional, and/or improved formulation ingredients and/or amounts therefor which would have been usable in Chun’s remarkably similar irradiation technique and formulation(s).
Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742